J. B. McPHERSON, District Judge.
I fully agree with the finding of the learned referee that the $300 which has been specifically followed into the hands of James S. Alcorn was not the property of *875tlie bankrupt, and therefore that the trustee has no title thereto. But the order appended to the-report cannot be sustained; it distributes •the money in Mr. Alcorn’s hands, and is radically inconsistent with the conclusion that the fund did not belong to the bankrupt. If this is true, the District Court has no further jurisdiction in the premises, and has therefore no power to make distribution. The referee’s suggestions, however (for they can only be considered as suggestions), seem to do substantial justice, and, if the parlies choose to carry them out, I may say that no objection appears to such voluntary action. But the only enforceable decision that the court has jurisdiction to make is that the trustee has no right to the money.
The order entered by the referee is, therefore, so modified as to read that the trustee’s petition is refused.